Exhibit 10.4

 

UNITED ONLINE, INC.

 

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

 

RECITALS

 

A.            The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.            Participant is to render valuable services to the Corporation (or
a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.

 

C.            All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     Grant of Restricted Stock Units.  The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the vesting date of that unit. The number of shares of Common Stock subject
to the awarded Restricted Stock Units, the applicable vesting schedule for those
shares, the dates on which those vested shares shall become issuable to
Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

 

AWARD SUMMARY

 

Award Date:

 

                                        , 200

 

 

 

Number of Shares Subject to Award:

 

                         shares of Common Stock (the “Shares”)

 

 

 

Vesting Schedule:

 

The Shares shall vest in a series of one or more installments as follows:
                                                  . However, one or more Shares
may be subject to accelerated vesting in accordance with the provisions of
Paragraph 5 [ALTERNATIVE: Paragraphs 4 and 6] of this Agreement.

 

 

 

Issuance Schedule

 

The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting, subject to the
Corporation’s collection of the applicable Withholding Taxes. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 8 of this Agreement.

 

2.     Limited Transferability.  Prior to actual receipt of the Shares which
vest hereunder, the Participant may not transfer any interest in the Award or
the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the Participant’s death may be transferred
pursuant to the provisions of the Participant’s will or the laws of inheritance
or to the Participant’s designated beneficiary or beneficiaries of this Award.
The Participant may also direct the

 

--------------------------------------------------------------------------------


 

Corporation to issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

 

3.     Cessation of Service.  Except as otherwise provided in Paragraph 5
[ALTERNATIVE: Paragraphs 4 and 6] below, should the Participant cease Service
for any reason prior to vesting in one or more Shares subject to this Award,
then the Award will be immediately cancelled with respect to those unvested
Shares, and the number of Restricted Stock Units will be reduced accordingly. 
The Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.

 

ALTERNATIVE 1 (Paragraphs 4-8):

 

4.     Stockholder Rights and Dividend Equivalents

 

(a)           The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.

 

(b)           Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
shares of Common Stock or other property, be declared and paid on the
outstanding Common Stock while one or more Shares remain subject to this Award
(i.e., those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)            If the dividend is a regularly-scheduled cash dividend on the
Common Stock, then the Participant shall be entitled to a current cash
distribution from the Corporation equal to the cash dividend the Participant
would have received with respect to the Shares at the time subject to this Award
had those Shares actually been issued and outstanding and entitled to that cash
dividend. Each cash dividend equivalent payment under this subparagraph
(i) shall be paid within five (5) business day following the payment of the
actual cash dividend on the outstanding Common Stock, subject to the
Corporation’s collection of all applicable federal, state and local income and
employment withholding taxes.

 

(ii)           For any other dividend or distribution, a special book account
shall be established for the Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares at the time subject to this Award had they been issued and
outstanding and entitled to that dividend or distribution.  As the Shares
subsequently vest hereunder, the phantom dividend equivalents so credited to
those Shares in the book account shall be distributed to the Participant (in the
same form the actual dividend or distribution was paid to the holders of the
Common Stock entitled to that dividend or distribution) concurrently with the
issuance of the vested Shares to which those phantom dividend equivalents
relate.  However, each such distribution shall be subject to the Corporation’s
collection of the Withholding Taxes applicable to that distribution.

 

5.     Change of Control.

 

(a)           Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect or may

 

2

--------------------------------------------------------------------------------


 

be replaced with a cash incentive program of the successor entity which
preserves the Fair Market Value of the unvested shares of Common Stock subject
to the Award at the time of the Change in Control and provides for subsequent
payout of that value in accordance with the vesting schedule applicable to the
Award. In the event of such assumption or continuation of the Award or such
replacement of the Award with a cash incentive program, no accelerated vesting
of the Restricted Stock Units shall occur at the time of the Change in Control.

 

(b)           In the event the Award is assumed or otherwise continued in
effect, the Restricted Stock Units subject to the Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time.  To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Restricted Stock Units
subject to the Award at that time, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in the Change in Control transaction, provided the
substituted common stock is readily tradable on an established U.S. securities
exchange or market.

 

(c)           Any Restricted Stock Units which are assumed or otherwise
continued in effect in connection with a Change in Control or replaced with a
cash incentive program under Paragraph 5(a) shall be subject to accelerated
vesting in accordance with the following provisions:

 

If an Involuntary Termination of the Participant’s Service occurs within twelve
(12) months after the Change in Control event, then the Participant shall
immediately vest in an additional number of Shares equal to the greater of
(i) twenty-five percent (25%) of the total number of Shares subject to the Award
or (ii) the additional number of Shares in which the Participant would have been
vested at the time of such Involuntary Termination had he or she completed an
additional period of Service equal in duration to the actual period of Service
completed by the Participant between February 15, 2005 and the date of such
Involuntary Termination.  In no event, however, shall the number of Shares which
vest on such an accelerated basis exceed the number of Shares unvested
immediately prior to the date of the Participant’s Involuntary Termination.

 

(d)           If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Paragraph 5(a), then
those units will vest immediately prior to the closing of the Change in
Control.  The Shares subject to those vested units will be issued immediately
upon such vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control), subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 7.

 

(e)           This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

6.     Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities

 

3

--------------------------------------------------------------------------------


 

issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

 

7.     Issuance of Shares of Common Stock.

 

(a)           As soon as administratively practicable following each date one or
more Shares vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the shares of Common Stock which vest on that
date under the Award and shall concurrently distribute to the Participant any
phantom dividend equivalents with respect to those Shares, subject in each
instance to the Corporation’s collection of the applicable Withholding Taxes.
The Corporation shall collect the Withholding Taxes with respect to the
distributed phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.  Until
such time as the Corporation provides the Participant with notice to the
contrary, the Corporation shall collect the Withholding Taxes with respect to
the vested Shares through an automatic Share withholding procedure pursuant to
which the Corporation will withhold, immediately as the Shares vest under the
Award, a portion of those vested Shares with a Fair Market Value (measured as of
the vesting date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant shall be notified in
writing in the event such Share Withholding Method is no longer available.

 

(b)           Should any Shares vest under the Award at time the Share
Withholding Method is not available, then the Withholding Taxes shall be
collected from the Participant through either of the following alternatives:

 

•        the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such Withholding Taxes, or

 

•        the use of the proceeds from a next-day sale of the Shares issued to
the Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

 

(c)           Except as otherwise provided in Paragraph 5 or Paragraph 7(a), the
settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

8.     (Intentionally Omitted)

 

ALTERNATIVE 2 (Paragraphs 4-8):

 

4.     Accelerated Vesting.  The following special vesting acceleration
provisions shall be in effect for the Award and shall be in addition to the
vesting acceleration provisions of Paragraph 6(c) of this Agreement:

 

4

--------------------------------------------------------------------------------


 

(a)           Should the Participant’s Service terminate by reason of death or
permanent disability, then all the Shares at the time subject to this Award
shall immediately vest.

 

(b)           Should the Participant’s Service be terminated by the Corporation
(or any Parent or Subsidiary) other than for Cause under circumstances which
would not otherwise trigger the vesting acceleration provisions of Paragraph
6(c), then the Participant shall immediately vest in the additional number of
Shares in which the Participant would have been vested at the time of such
termination if (i) the Participant had completed an additional twelve (12)
months of Service and (ii) the Shares subject to this Award had vested in
successive equal monthly installments over the duration of the Vesting Schedule.

 

ALTERNATIVE:

 

(b)           Should the Participant’s Service be terminated at any time by the
Corporation (or any Parent or Subsidiary) other than for Cause, then all the
Shares at the time subject to this Award shall immediately vest.

 

5.     Stockholder Rights and Dividend Equivalents

 

(a)           The holder of this Award shall not have any stockholder rights,
including voting or dividend rights, with respect to the Shares subject to the
Award until the Participant becomes the record holder of those Shares following
their actual issuance upon the Corporation’s collection of the applicable
Withholding Taxes.

 

(b)           Notwithstanding the foregoing, should any dividend or other
distribution, whether regular or extraordinary and whether payable in cash,
shares of Common Stock or other property, be declared and paid on the
outstanding Common Stock while one or more Shares remain subject to this Award
(i.e., those Shares are not otherwise issued and outstanding for purposes of
entitlement to the dividend or distribution), then the following provisions
shall govern the Participant’s interest in that dividend or distribution:

 

(i)            If the dividend is a regularly-scheduled cash dividend on the
Common Stock, then the Participant shall be entitled to a current cash
distribution from the Corporation equal to the cash dividend the Participant
would have received with respect to the Shares at the time subject to this Award
had those Shares actually been issued and outstanding and entitled to that cash
dividend. Each cash dividend equivalent payment under this subparagraph
(i) shall be paid within five (5) business day following the payment of the
actual cash dividend on the outstanding Common Stock, subject to the
Corporation’s collection of all applicable federal, state and local income and
employment withholding taxes.

 

(ii)           For any other dividend or distribution, a special book account
shall be established for the Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
the Shares at the time subject to this Award had they been issued and
outstanding and entitled to that dividend or distribution.  As the Shares
subsequently vest hereunder, the phantom dividend equivalents so credited to
those Shares in the book account shall be distributed to the Participant (in the
same form the actual dividend or distribution was paid to the holders of the
Common Stock entitled to that dividend or distribution) concurrently with the
issuance of the vested Shares to which those phantom dividend equivalents
relate.  However, each such distribution shall be subject to the Corporation’s
collection of the Withholding Taxes applicable to that distribution.

 

5

--------------------------------------------------------------------------------


 

6.     Change of Control.

 

(a)           Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect or may be replaced with a cash incentive program of the
successor entity which preserves the Fair Market Value of the unvested shares of
Common Stock subject to the Award at the time of the Change in Control and
provides for subsequent payout of that value in accordance with the vesting
schedule applicable to the Award. In the event of such assumption or
continuation of the Award or such replacement of the Award with a cash incentive
program, no accelerated vesting of the Restricted Stock Units shall occur at the
time of the Change in Control.

 

(b)           If the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares subject to those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time. 
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time and with the Participant’s prior written consent, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in the Change in Control
transaction, provided the substituted common stock is readily tradable on an
established U.S. securities exchange or market.

 

(c)           Any Restricted Stock Units which are assumed or otherwise
continued in effect in connection with a Change in Control or replaced with a
cash incentive program in accordance with Paragraph 6(a) shall be subject to
accelerated vesting in accordance with the following provision:

 

Should the Participant’s Service be Involuntarily Terminated in connection with
or following the Change in Control event, then the Participant shall immediately
vest in all of the unvested Shares at the time subject to the Award.

 

(d)           If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash incentive program in accordance with Paragraph 6(a), then
those units will vest immediately prior to the closing of the Change in
Control.  The Shares subject to those vested units will be issued immediately
upon such vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control), subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 8.

 

(e)           Should the accelerated vesting of the Shares pursuant to the
provisions of this Paragraph 6 result in a parachute payment under Code
Section 280G, then the Participant shall be entitled to the Code Section 4999
tax gross-up payment provided under his Employment Agreement, whether or not
that Employment Agreement with such gross-up payment provision is in effect at
the time of such accelerated vesting.  Accordingly, the Code Section 4999 tax
gross-up payment provisions of the Participant’s Employment Agreement are hereby
incorporated by reference into this Agreement and shall form part of the terms
and provisions of this Agreement as if expressly set forth herein.

 

6

--------------------------------------------------------------------------------


 

(f)            This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

7.     Adjustment in Shares.  Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

 

8.     Issuance of Shares of Common Stock.

 

(a)           As soon as administratively practicable following each date one or
more Shares vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the shares of Common Stock which vest on that
date under the Award and shall concurrently distribute to the Participant any
phantom dividend equivalents with respect to those Shares, subject in each
instance to the Corporation’s collection of the applicable Withholding Taxes.
The Corporation shall collect the Withholding Taxes with respect to the
distributed phantom dividend equivalents by withholding a portion of that
distribution equal to the amount of the applicable Withholding Taxes, with the
cash portion of the distribution to be the first portion so withheld.  Until
such time as the Corporation provides the Participant with notice to the
contrary, the Corporation shall collect the Withholding Taxes with respect to
the vested Shares through an automatic Share withholding procedure pursuant to
which the Corporation will withhold, immediately as the Shares vest under the
Award, a portion of those vested Shares with a Fair Market Value (measured as of
the vesting date) equal to the amount of such Withholding Taxes (the “Share
Withholding Method”); provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income. Participant shall be notified in
writing in the event such Share Withholding Method is no longer available.

 

(b)           Should any Shares vest under the Award at time the Share
Withholding Method is not available, then the Withholding Taxes shall be
collected from the Participant through either of the following alternatives:

 

•              the Participant’s delivery of his or her separate check payable
to the Corporation in the amount of such Withholding Taxes, or

 

•              the use of the proceeds from a next-day sale of the Shares issued
to the Participant, provided and only if (i) such a sale is permissible under
the Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.

 

(c)           Except as otherwise provided in Paragraph 6 and Paragraph 8(a),
the settlement of all Restricted Stock Units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

 

7

--------------------------------------------------------------------------------


 

9.     Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange (or the Nasdaq National
Market, if applicable) on which the Common Stock may be listed for trading at
the time of such issuance.

 

10.   Notices.  Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices.  Any notice required to be given
or delivered to Participant shall be in writing and addressed to Participant at
the address indicated below Participant’s signature line on this Agreement.  All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

11.   Successors and Assigns.  Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate and any beneficiaries of the Award designated by
Participant.

 

12.   Construction.  This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan.  All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

 

13.   Governing Law.  The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

 

UNITED ONLINE, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

The following definitions shall be in effect under the Agreement:

 

A.    Agreement shall mean this Restricted Stock Unit Issuance Agreement.

 

B.    Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

 

C.    Award Date shall mean the date the restricted stock units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

 

D.    Board shall mean the Corporation’s Board of Directors.

 

E.     Cause shall have the meaning assigned to such term in the Employment
Agreement.

 

F.     Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

 

(I)            A MERGER OR CONSOLIDATION APPROVED BY THE CORPORATION’S
STOCKHOLDERS, UNLESS SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE
TOTAL COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE SUCCESSOR
CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY AND SUBSTANTIALLY IN THE SAME PROPORTION, BY THE PERSONS WHO
BENEFICIALLY OWNED THE CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH TRANSACTION,

 

(II)           THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY
ALL OF THE CORPORATION’S ASSETS APPROVED BY THE CORPORATION’S STOCKHOLDERS,

 

(III)          THE ACQUISITION, DIRECTLY OR INDIRECTLY BY ANY PERSON OR RELATED
GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON THAT DIRECTLY OR
INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE
CORPORATION), OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE
1934 ACT) OF SECURITIES POSSESSING MORE THAN FIFTY PERCENT (50%) OF THE TOTAL
COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT TO A
TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS, OR

 

(IV)          A CHANGE IN THE COMPOSITION OF THE BOARD OVER A PERIOD OF
THIRTY-SIX (36) CONSECUTIVE MONTHS OR LESS SUCH THAT A MAJORITY OF THE BOARD
MEMBERS CEASES, BY REASON OF ONE OR MORE CONTESTED ELECTIONS FOR BOARD
MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO EITHER (A) HAVE BEEN BOARD
MEMBERS CONTINUOUSLY SINCE THE BEGINNING OF SUCH PERIOD OR (B) HAVE BEEN ELECTED
OR NOMINATED FOR ELECTION AS BOARD MEMBERS DURING SUCH PERIOD BY AT LEAST A
MAJORITY OF THE BOARD MEMBERS DESCRIBED IN CLAUSE (A) WHO WERE STILL IN OFFICE
AT THE TIME THE BOARD APPROVED SUCH ELECTION OR NOMINATION.

 

A-1

--------------------------------------------------------------------------------


 

G.    Code shall mean the Internal Revenue Code of 1986, as amended.

 

H.    Common Stock shall mean shares of the Corporation’s common stock.

 

I.      Corporation shall mean United Online, Inc., a Delaware corporation, and
any successor corporation to all or substantially all of the assets or voting
stock of United Online, Inc. which shall by appropriate action adopt the Plan.

 

J.     Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

K.    Employment Agreement shall mean the Amended and Restated Employment
Agreement between the Participant and the Corporation dated as of January 27,
2004 and as in effect on the date of the Award.

 

L.     Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

(i)            If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock, as such price is reported by the National Association of
Securities Dealers. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(ii)           If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

M.   Involuntarily Terminated shall have the meaning assigned to that term in
the Employment Agreement.

 

N.            1934 Act shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

O.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.

 

P.     Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

A-2

--------------------------------------------------------------------------------


 

Q.    Plan shall mean the Corporation’s 2001 Stock Incentive Plan, as amended
and restated.

 

R.    Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

 

S.     Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator, no Service credit shall
be given for vesting purposes for any period the Participant is on a leave of
absence.

 

T.    Stock Exchange shall mean the American Stock Exchange or the New York
Stock Exchange.

 

U.    Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

V.    Withholding Taxes shall mean the federal, state and local income taxes and
the employee portion of the federal, state and local employment taxes required
to be withheld by the Corporation in connection with the issuance of the shares
of Common Stock which vest under of the Award and any phantom dividend
equivalents distributed with respect to those shares.

 

A-3

--------------------------------------------------------------------------------